Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,172,644. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same essential invention.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,993,743. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same essential invention.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ignon et al. (U.S. Patent Application Publication 2009/0192442) in view of Marasco et al. (U.S. Patent 6,635,035).

Regarding claims 2, 10-12 and 17-18, Ignon et al. disclose a skin treatment system comprising: 
a handpiece assembly including a main body portion (“main body portion” 110, see [0092] and figure 1) and a tip (“tip” 160 in figure 1 and counterparts in other alternate/equivalent embodiments, see [0092] and figure 1 in particular and figures 1- 2IB in general) positioned along a distal end of the main body portion;
wherein the tip (or working end) comprises at least one skin abrading member configured to abrade skin tissue when the handpiece assembly is moved relative to skin tissue;
(“Any of the embodiments of a tip disclosed herein, including but not limited to those illustrated in FIGS. 1-21B, tip designs incorporated by reference or any other tip designs, or variations thereof, can include one or more abrasive elements configured to treat skin. In addition, such tips can include one or more treatment elements, either in addition to or in lieu of abrasive elements. As used herein, "abrasive element” is a broad term and includes, without limitation, protruding elements, abrasive materials (e.g., grit, sandpaper-like material, other coarse materials, etc.), roughened surfaces, contoured surfaces, surfaces with openings, recesses or other features, brushes, blades, surfaces impregnated with diamonds or other materials and/or the like, see [0143]), or alternatively
(the collection of “protruding members” 674 and 676 and the portion of “spiral ridge” 680 other than the most inner portion making a revolution of 360°, see [0154]-[0157] and figure 9A, 9C, and 9FP), or alternatively o “the protruding members 574, 576, 578 comprise relatively sharp edges, which can be configured to remove skin,” see [0145] and figures 8A-8F (claim 10), or alternatively
the edge of the “spiral-shaped ridge,” see [0014] and [0155] and figure 9A (claim 11),
a fluid delivery conduit (the passage clearly accompanying and directly feeding the “opening” 670, see [0154]-[0157] and figure 9A, 9C, and 9F) configured to place the tip in fluid communication with a fluid source (the fluid in “cartridge” 200, see [0093] and figure 1), wherein fluid is configured to be delivered through the fluid delivery conduit to the tip; and
a suction conduit (comprising “one or more waste channels” 120 and “one or more removal channels” 150, see [0118] and figure 3B for example) configured to place the tip in fluid communication with a suction source, wherein spent fluid and debris are configured to be removed away from the tip through the suction conduit.
However, Ignon et al. do not explicitly recite a control module configured to regulate a pulsed pattern of fluid or a control module to regulate a positive pressure of the fluid.
Like Ignon et al., Marasco et al. disclose a tissue/skin treatment system irrigation, debridement (which provides a similar function of the abrading/abrasive element disclosed by Ignon et al.), and suctioning functions and teach providing the system with a control module (“fluid transfer pump” 50, see col. 5:55 — col. 6:44 and figure 3) configured to regulate the irrigation fluid with a pulsed pattern (interpreted as a pattern of relative positive and negative pressures) in order to enhance irrigation, washing/flushing and debridement of the tissue (see abstract, col. 3:40-64, col. 4:16- 39, col. 6:16-44 and figures 1, and 3-5 for example.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Ignon et al., as taught by Marasco et al., to provide with a control module configured to regulate the irrigation fluid in a pulsed 
With respect to the recitation the system is “configured to  at least partially remove an outer layer or an epidermis of a skin surface,” this is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).  Both prior art references disclose abrasion/debridement and are clearly capable of performing the functional limitation.

Regarding claims 2-5, 13-14 and 20, Ignon et al. in view of Marasco et al. disclose the claimed invention, see Marasco et al. col. 6:16-44 and figures 1, and 3-5. 

Regarding claim 6, Ignon et al. disclose the claimed invention of a serum, see [0016] and [0032] for example. 

Regarding claim 7, 15, and 21, Ignon et al. disclose the claimed invention including the manifold (“manifold system” 460), see [0139] and figure 7. 

Regarding claims 8-9, 16 and 19, Ignon et al. in view of Marasco et al. disclose the claimed invention. Although Marasco et al. do not explicitly recite the terms “step-like pattern,” “square wave pattern,” and/or “sinusoidal pattern,” Marasco et al. disclose an “inner surface of the pressurized fluid feed pump” 58 that provides a pulsating fluid pattern having a “step-like pattern,” “square wave pattern,” and/or “sinusoidal pattern,” see col. 6:16-44 and figures 4-5.


Response to Arguments

Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive.
Beginning on page 5, last paragraph to page 6, line 10, Applicant asserts:

“For example, with respect to independent Claim 2, the cited references and other references of record fail to teach or suggest, inter alia, a skin treatment system configured to at least partially remove an outer layer or an epidermis of a skin surface, comprising a handpiece assembly including a main body portion and a tip positioned along a distal end of the main body portion, a fluid delivery conduit configured to place the tip in fluid communication with a fluid source, wherein fluid is configured to be delivered through the fluid delivery conduit to the tip using a pulsed pattern, a control module configured to regulate the pulsed pattern of fluid, and a suction conduit configured to place the tip in fluid communication with a suction source, wherein spent fluid and debris are configured to be removed away from the tip through the suction conduit, wherein the tip comprises at least one skin abrading member configured to abrade, at least partially, the epidermis skin tissue when the handpiece assembly is moved relative to skin tissue.”
Applicant argument is that fail to suggest or teach claim 2.  Applicant’s argument appears to be a shotgun approach. Applicant is arguing that the prior art fail to suggest or teach . . . all of claim 2 with nothing in particular standing out – just all of claim 2.  The examiner strongly disagrees and has presented a clear rejection above pointing out the relevant portions of the prior art which meet the claimed limitations.
	Finally, Applicant amended the claims by simply amending claim 2 that is directed to a system (NOT a method) with a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  It should be noted, both references are capable of meeting the claimed functional recitation as pointed out in the above rejection.  Therefore, Applicant’s argument is unpersuasive.


Due to the RCE, this action is non-final.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792